      Case 1:12-cr-00761-LAP Document 47 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                12 CR 761-01 (LAP)
Anthony Jones,                                      ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for August 12, 2020 is adjourned

to September 29, 2020 at 4:00 p.m.




                           ________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge

Dated: July 31, 2020
New York, New York
